DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation having “no accordion structure” is not described in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, and 10 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 10070949 (Tsuchikura et al.).
Regarding claim 1 and 10, ‘949 discloses: A tubular fabric, used as a vascular prosthesis or medical base material, comprising a wall part that is woven by interlacing a warp yarn and a weft yarn and has a double weave structure (‘949 states explicitly in par. 24, detailed description: “,The vascular prosthesis is preferably a double -layer woven vascular prosthesis formed by weaving two layers together…”; inherently disclosing two wall parts woven by interlacing warp and weft yarns) wherein a weft yarn in an outer layer and a weft yarn in an inner layer are not intersected with each other (‘949 states explicitly in par. 24, detailed description: “,The vascular prosthesis is preferably a double -layer woven vascular prosthesis formed by weaving two layers together by well-known technique such as binding of the inner layer with the warp, binding of the inner layer with the weft, and binding with the multiple wefts. Double -layer woven structure is advantageous because there is no need for a bonding process of two woven fabrics by lamination or sewing, and moreover the two layers jointed together by the warp or weft can serve as a vascular prosthesis with high flexibility and high mechanical strength.  “).  This citation clearly discloses one of a markush group where the double layer woven layers are bound/intersected by the warp yarns only and not the weft yarns.
Regarding claim 5, ‘949 discloses comprising no accordion (i.e. “crimped”) structure (‘949 states, “With this arrangement, the vascular prosthesis does not need to have a crimped structure such as those provided to conventional vascular prostheses, and yet has the same levels of shape-retaining properties and self-expansion properties as conventional vascular prostheses with a crimped structure (par. 21, detailed description).”
Regarding claim 6, ‘949 discloses warp and weft yarns from polyester which is synthetic (par. 25, detailed description).

“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
	All claimed structural limitations are disclosed so any claimed properties including “fracture elongation of 70% or less” is presumed to be inherent to the polyester disclosed.  Burden is shifted to applicant to bring forth evidence that the polyester used by ‘949 does not exhibit the claimed property.
	Regarding claim 8, ‘949 discloses: a synthetic fiber exposed to an inner surface constituting the tubular fabric is a multifilament whose single-yarn diameters are partially or entirely 5 um or less (‘949 states explicitly, “Since the size of platelets is about 1 to 2 .mu.m, a microfiber multifilament yarn with a monofilament fineness of 0.50 dtex (corresponding to filament diameter of about 8 .mu.m) or less will easily capture platelets. A microfiber multifilament yarn with a monofilament fineness of 0.30 dtex (corresponding to filament diameter of 5 .mu.m) or less has smaller spaces between the monofilaments and will much easily capture platelets (par. 9, detailed description).”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10070949 (Tsuchikura et al.).
‘949 discloses all of the claimed limitations previously addressed above but do not teach the claimed ‘circularity’, ‘repulsive ratio’, gauge line dimension ratio, nor the exact diameter of the monofilaments in the outer layer of the fabric.
However, on inspection of claims 2-4, the numerical expressions recited are measures of the product’s shape and dimensional stability when stressed.  These are therefore product shape retention property limitations.  The MPEP is clear:
PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
All structural limitations of claims 2-4 and intervening claims addressed above are fully disclosed, therefore any measured properties being claimed are presumed to be inherent and prima facie case of anticipation/obviousness has been established.  The burden is shifted to applicant to prove the product disclosed does not exhibit the same claimed properties.
Further, ‘949 recognizes at great length that the tubular fabric disclosed and prior art conventional woven and knit fabrics must prevent leakage and walls must maintain their shape (par. 6, background).  ‘949 further explicitly states, “When the tubular woven structure comprises two or more layers and one or more of the layers other than the inner layer comprise a monofilament yarn with a monofilament fineness of 20.0 dtex or more in the weft, the shape of the vascular prosthesis is maintained, elasticity is high and kinking is prevented (kink resistance is high). To more efficiently achieve these effects, the monofilament yarn forming the layers other than the inner layer is preferably yet has the same levels of shape-retaining properties and self-expansion properties as conventional vascular prostheses with a crimped structure (par. 21, detailed description).”
These citations clearly show that ‘949 recognize shape retention properties are known variables in the art of vascular prosthesis production so as to ensure the proper ability of the vascular prosthesis to not collapse during use as well as prior art crimped/accordion shaped prostheses retain their shape.
Therefore it would have been obvious to one of ordinary skill in the art of vascular prosthesis production and design at the time filing the invention to adjust the shape retention properties so as to arrive at a vascular prosthesis with the desired shape retention and dimensional stability during use to ensure that the vascular prosthesis has the required amount of shape retention and dimensional stability so that the item does not collapse during use as well as prior art crimped/accordion shaped prostheses retain their shape.
Regarding claim 9, ‘949 discloses: “The vascular prosthesis of any of the above (1) to (3), wherein the tubular woven structure comprises two or more layers, and one or more of the layers other than the inner layer comprise a multifilament yarn with a monofilament fineness of 1.0 dtex or more in the warp (par. 12, summary).” And “The mechanical strength of the vascular prosthesis is high when the tubular woven structure comprises two or more layers and one or more of the layers other than the inner layer comprise a multifilament yarn with a monofilament fineness of 1.0 dtex or more in the warp (par. 19, detailed description).”

The MPEP 2144.05 is clear with respect to obviousness of overlapping ranges:
I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to vary the monofilament fineness of outer layer yarns to be 1dtex or more as ‘949 clearly teaches that when the monofilament fineness of outer layer yarns are 1dtex or more the mechanical strength of the prosthesis is high.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various tubular woven and medical use fabrics are attached to establish the general state of the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/           Primary Examiner, Art Unit 3732